          Case 18-10399 Doc     13 Filed 10/11/18 Entered                                           10/12/18 01:21:38
                  Desc    Imaged Certificate of Notice                                           Page     1 of 2
                            United States Bankruptcy Court
                                           District of Vermont
                                                                                                               Filed & Entered
                                                                                                                  On Docket
                                                                                                               October 9, 2018


In re:
         Linda Ellis
         Last four digits of Social−Security No or other Individual                                     Case Number: 18−10399 cab
         Taxpayer−Identification No (ITIN): xxx−xx−1190                                                 Chapter: 13
                                             Debtor.


                                                       NOTICE OF HEARING

PLEASE BE ADVISED that a hearing has been SCHEDULED for November 16, 2018 at 01:30 PM at the
following location:
                                U.S. Bankruptcy Court − Rutland
                                U.S. Post Office and Courthouse
                                151 West Street, Room 202
                                Rutland, VT

to consider and act upon the following matters:

              CONFIRMATION OF CHAPTER 13 PLAN, DEBTOR'S ELIGIBILITY FOR
              CHAPTER 13 RELIEF, and DEBTOR'S COMPLIANCE WITH 11 U.S.C Sec. 521

Parties are encouraged to file OBJECTIONS to the confirmation of a chapter 13 plan in writing. Objections must
specify the grounds for the objection whether presented in writing or orally. If in writing, the objection should be
filed with the Clerk and served on the U.S. Trustee, Chapter 13 Trustee and the Debtor and Attorney for the Debtor at
least seven (7) days prior to the date set for the confirmation hearing.

Chapter 13 Trustee                             Debtor                                          Debtor's Attorney
Jan M. Sensenich                               Linda Ellis                                     Rebecca A Rice
P.O. Box 1326                                  28 Elm St                                       26 West St, Ste 1
Norwich, VT 05055                              Rutland, VT 05701                               Rutland, VT 05701−3274
U.S. Trustee Address
U.S. Trustee
74 Chapel Street, Suite #200
Albany, NY 12207


Dated: October 9, 2018                                                                        For the Court

                                                                                              Jeffrey S. Eaton
                                                                                              Clerk of Court

United States Bankruptcy Court                                                                Tel. (844) 644−7459
District of Vermont                                                                           VCIS* (866) 222−8029
11 Elmwood Ave                                                                                * Voice Case Information System
P.O. Box 1663                                                                                 http://www.vtb.uscourts.gov
Burlington, VT 05402−1663                                                                     Form 192 −

Notice to Court Visitors: Upon arrival at the court building, please be prepared to show two forms of identification (I.D.), one of which
should be a government−issued photo I.D. or a student photo I.D.. Please, no cell phones or other electronic devices in the courthouse.
             Case 18-10399 Doc     13 Filed 10/11/18 Entered                                      10/12/18 01:21:38
                     Desc    Imaged Certificate of Notice                                      Page     2 of 2
                                               United States Bankruptcy Court
                                                    District of Vermont
In re:                                                                                                     Case No. 18-10399-cab
Linda Ellis                                                                                                Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0210-2                  User: sjl                          Page 1 of 1                          Date Rcvd: Oct 09, 2018
                                      Form ID: 192                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db             +Linda Ellis,    28 Elm St,   Rutland, VT 05701-3419
833624         +Intl Coll Sv/MAF Collections,    Po Box 2842,   Tampa, FL 33601-2842
833626         +MRS Associates,    1930 Olney Ave,   Cherry Hill, NJ 08003-2016
833627         +Rachel Ljunggren, Esq.,    Bendett & McHugh,   270 Farmington Ave, Ste 151,
                 Farmington, CT 06032-1926
833628         +Rutland Civil Division,    83 Center Street,   Rutland, VT 05701-4039
833629         +Selene Finance L.P.,    P.O. Box 421517,   Houston, TX 77242-1517
833630          Tate & Kirlin Associates,    2810 Southampton Rd. Suite 240,    Langhorne, PA 19047
833633         +Wells Fargo Home Mtg,    Written Correspondence Resolutions,    Mac#X2302-04e Po Box 10335,
                 Des Moines, IA 50306-0335

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Oct 09 2018 20:10:30
                 Exeter Finance LLC, c/o AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
833622         +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 09 2018 19:59:11      Capital One,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
833623         +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Oct 09 2018 20:10:30      Exeter Finance Corp,
                 Po Box 166008,    Irving, TX 75016-6008
833625         +E-mail/Text: cio.bncmail@irs.gov Oct 09 2018 19:58:16      IRS,   PO Box 7346,
                 Philadelphia, PA 19101-7346
833631          E-mail/Text: bankruptcy@td.com Oct 09 2018 19:58:17      Td Bank N.a.,   32 Chestnut St,
                 Lewiston, ME 04240
833632          E-mail/Text: Tax.ComplianceSupport@vermont.gov Oct 09 2018 19:58:15
                 Vermont Department of Taxes,    P.O. Box 429,   Montpelier, VT 05601-0429
                                                                                             TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
              Jan M. Sensenich    jansensenich@vermont13trustee.com,
               jodyb@vermont13trustee.com;dsensenich@vermont13trustee.com;margaretk@vermont13trustee.com;vermont
               13trustee@gmail.com
              Rebecca A Rice    on behalf of Debtor Linda Ellis Steeplbush@aol.com, cohenricebky@aol.com
              U S Trustee    ustpregion02.vt.ecf@usdoj.gov
                                                                                            TOTAL: 3
